This is an appeal from the judgment of the district court of Woods county, Okla. The plaintiff in error, L.Z. Lasley, was the plaintiff below. In due time the plaintiff served and filed his briefs in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleading, or to otherwise appear in this court on the merits of the case. The condition of the record in this case is analogous to the condition set forth in the case of City Nat. Bank v. Coatney, 122 Okla. 233. 253 P. 481, and the rule announced therein is hereby applied in this cause.
In this case the petition in error prays that the judgment rendered by the trial court be reversed and that judgment be rendered in favor of the appellant and against the appellee and for such other relief as to the court may seem just. The contentions of the plaintiff in error are reasonably supported by the authorities cited in his brief, and we therefore reverse the judgment of the lower court and direct it to vacate its former judgment and enter judgment in favor of the plaintiff in error.
Note. — See "Appeal and Error," 3 C. J. § 1607, p. 1447, n. 46.